DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 7-18 and 20-25 are rejected.
Claims 5-6, and 19 are objected to.

Specification
The disclosure is objected to because of the following informalities: the specification recites “the first cavity being fonned by wall portions of the frame 15 in paragraph [0123] lines 9-10. The highlighted word ‘fonned’ should be formed. Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “membrane, retaining fixture, removable cover, and the microphone recited in various places in the claims must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-13, 15 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goeckel et al (US PAT 3927262).
Regarding claims 1, Goeckel discloses a headphone arrangement (see at least the abstract) comprising: an ear cup (e.g. earpiece 1) configured to be arranged to at least partly surround an ear of a user, to define an at least partly enclosed volume about the ear of the user (e.g. an enclosed volume between a cushioned ring 18 of the earpiece 1 and the ear of the user), (see figure 1), wherein the ear cup comprises an at least partly hollow frame (e.g. an hollow casing 2) configured to at least partly enframe the at least partly enclosed volume about the ear of the user when the ear cup is arranged to surround the ear of the user, the frame to at least partly enframing at least a part of the ear of the user as viewed from a lateral direction when the ear cup is arranged to at least partly surround the ear of the user (see figure 1), and wherein the frame comprises a first cavity, the first cavity being formed by wall portions of the frame (e.g. a wall 4 divides the housing 2 into a front and a back cavity); and at least one loudspeaker (e.g. an acoustic transmitter 7) comprising a membrane (e.g. a diaphragm) with a first side and a second side (e.g. front and back sides), the at least one loudspeaker is arranged within wall portions of the first cavity (see figure 1), wherein wall portions of the first cavity form a first waveguide (e.g. acoustic scoop 12 with reflector 13) configured to guide sound radiated from the first side or from the second side of the loudspeaker membrane through a waveguide output of the first waveguide, the waveguide output of the first waveguide comprises one or more openings in the first cavity (e.g. an open end of the scoop 12), (see figure 1), and either sound radiated from the first side of the loudspeaker membrane, or sound radiated from the second side of the loudspeaker membrane is directed towards the at least partly enclosed volume about the ear of the user (e.g. sound from the front side of diaphragm of transmitter 7 is guided into the auricle of the ear within the enclosed volume between the user’s ear and the earpiece 1), (see Goeckel, column 5 lines 4-39, column 1 line 67 to column 6 line 7, figures 1 and 1a).
claim 2, Goeckel discloses the headphone arrangement of claim 1, wherein, when the ear cup is arranged to surround the ear of the user, a virtual perpendicular projection of the frame onto a median plane at least partly enframes at least a central part of a virtual perpendicular projection of the user's outer ear onto the median plane (see figure 1), wherein the median plane crosses a user's head midway between the ears, thereby dividing the users user’s head into essentially mirror-symmetrical left and right half sides (e.g. a median virtual projection of the user’s ear is enframed by a virtual central projection from the housing 2 of the earpiece 1), (see Goeckel, figure 1).

Regarding claim 3, Goeckel discloses the headphone arrangement of claim 2, wherein a central part of the virtual perpendicular projection of the user's outer ear onto the median plane, which is at least partly enframed by the virtual perpendicular projection of the frame onto the median plane, comprises the virtual perpendicular projection onto the median plane of at least one of: a part of a concha of the user's ear; a complete concha of the user's ear (e.g. central part of the virtual perpendicular projection of the user’s outer ear enframed comprises the concha of the user’s ear); a part of a cymba of the user's ear; a complete cymba of the user's ear; and at least 30%, at least 45% or at least 60% of the complete pinna (see Goeckel, figure 1).

Regarding claim 11, Goeckel discloses the headphone arrangement of claim 1, wherein at least one output of at least one frontal waveguide is arranged such that, when the ear cup is arranged to surround the ear of the user an average direction of sound arrival from the at least one frontal waveguide at the at a concha area of the user's ear differs from an average direction from a geometric or acoustic center of the loudspeaker membrane of that at least one loudspeaker within a frontal waveguide towards the concha area of the user's ear (e.g. 

Regarding claim 12, Goeckel discloses the headphone arrangement of 1, further comprising at least one additional sound source arrangement (e.g. comprising an acoustic transmitter 8) within the frame (see figure 1), the at least one additional sound source arrangement being configured such that sound radiated by the additional sound source arrangement is directed towards a concha of the user's ear when the ear cup is arranged to surround the ear of the user (see Goeckel, column 5 lines 8-18 and 39-61, figure 1).

Regarding claim 13, Goeckel discloses the headphone arrangement of 1, further comprising at least one additional sound source arrangement (e.g. comprising an acoustic transmitter 8) within the frame (see figure 1), wherein, when the ear cup is arranged to surround the ear of the user, sound radiated by at least one sound source arrangement (e.g. from acoustic transmitter 7) is directed towards the a concha of the user's ear from a frontal direction in front of a frontal plane (see figure 1), and sound radiated by at least one sound source arrangement (e.g. from acoustic transmitter 8) is directed towards the concha of the user's ear from a rear direction behind the frontal plane (see figure 1), wherein the frontal plane is perpendicular to a median plane and runs through both ears of the user, thereby dividing to divide the user's head into a frontal part and a rear part (e.g. sound from rear acoustic transmitter 8 is directed from a rear direction behind a frontal plane of the ear into the concha), (see Goeckel, column 5 lines 8-18 and 39-61, figure 1).

Regarding claim 15, Goeckel discloses the headphone arrangement of claim 1, wherein the waveguide output of at least one frontal waveguide (e.g. scoop 12) further comprises at least one protrusion which protrudes in a direction towards the ear of the user when the ear cup is reduce a volume into which sound from the waveguide output expands until the sound reaches the ear canal entry of the user (inherently, the conical protrusion of the scoop 12 reduces the volume into which the sound expands until it reaches the user’s ear to provide high quality sound), (see Goeckel, figure 1).

Regarding claims 25, Goeckel discloses a headphone arrangement (see at least the abstract) comprising: an ear cup (e.g. earpiece 1) configured to be arranged to at least partly surround an ear of a user, to define an at least partly enclosed volume about the ear of the user (e.g. an enclosed volume between a cushioned ring 18 of the earpiece 1 and the ear of the user), (see figure 1), wherein the ear cup comprises an at least partly hollow frame (e.g. an hollow casing 2) configured to at least partly enframe the at least partly enclosed volume about the ear of the user when the ear cup is arranged to surround the ear of the user, the frame to at least partly enframing at least a part of the ear of the user as viewed from a lateral direction when the ear cup is arranged to at least partly surround the ear of the user (see figure 1), and wherein the frame comprises a first cavity, the first cavity being formed by wall portions of the frame (e.g. a wall 4 divides the housing 2 into a front and a back cavity); and at least one loudspeaker (e.g. an acoustic transmitter 7) comprising a membrane (e.g. a diaphragm) with a first side and a second side (e.g. front and back sides), the at least one loudspeaker is arranged within wall portions of the first cavity (see figure 1), wherein wall portions of the first cavity form a first waveguide (e.g. acoustic scoop 12 with reflector 13) configured to guide sound radiated from the first side or from the second side of the loudspeaker membrane through a waveguide output of the first waveguide, the waveguide output of the first waveguide comprises one or more openings in the first cavity (e.g. an open end of the scoop 12), (see figure 1), and either sound radiated from the first side of the loudspeaker membrane, or sound radiated from the second side of the loudspeaker membrane is directed towards the enclosed volume about the ear of the user (e.g. sound from the front side of diaphragm of transmitter 7 is guided into the auricle of the ear within the enclosed volume between the user’s ear and the earpiece 1), (see Goeckel, column 5 lines 4-39, column 1 line 67 to column 6 line 7, figures 1 and 1a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7-10, 16-17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goeckel.
Regarding claim 4, Goeckel discloses the headphone arrangement of claim 1, wherein the wall portions of the first cavity and the at least one loudspeaker (e.g. acoustic transmitter 7) form a first sound source arrangement; the first side (e.g. front or outer side) of the membrane of the at least one loudspeaker adjoins the at least partly enclosed volume about the ear of the user; the wall portions of the first cavity surround the second side (e.g. back or inner side) of membrane of the at least one loudspeaker (see figure 1). Goeckel in a second embodiment of figure 2 further teaches an obvious arrangement wherein; the waveguide output of the first cavity opens towards free air outside the ear cup wall portions of the first cavity to form a rear waveguide (e.g. a rear low acoustic guide 21), (see Goeckel, column 6 lines 14-35, figures 1 and 2).

Regarding claim 7, Goeckel discloses the headphone arrangement of claim 1, but fails to explicitly disclose wherein a solid angle (Ω) subtended at a geometric or acoustic center of the membrane of the at least one loudspeaker, surrounded by wall portions of at least the first waveguide by a total area within a smallest outline enclosing the waveguide output of the first waveguide is less than steradian or less than π/2 steradian. However, it would have been obvious to any person having an ordinary skill in the art to set the angle made by the scoop 12 with respect to the diaphragm of transmitter 7 to be less than a steradian if such would produce an optimum result, since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 8, Goeckel discloses the headphone arrangement of claim 1, but fails to explicitly disclose wherein the air volume within at least one waveguide (scoop 12) is less than 2 times, less than 5 times or less than 10 times a maximum volume displacement of all loudspeaker membranes that are surrounded by wall portions of the first waveguide. However, it would have been obvious to any person having an ordinary skill in the art to set the air volume within the scoop 12 as less than 2 times, less than 5 times or less than 10 times a maximum volume displacement of all loudspeaker membranes if such would produce an optimum result since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   

Regarding claim 9, Goeckel discloses the headphone arrangement of claim 1, but fails to explicitly disclose wherein an area of the waveguide output of at least one waveguide is at least 30%, at least 50% or at least 70% smaller than the area of all loudspeaker membranes that are surrounded by wall portions of the waveguide. However, it would have been obvious to any person having an ordinary skill in the art to set an area of the scoop 12 to be at least 30%, at least 50% or at least 70% smaller than the area of all loudspeaker membranes if such would produce an optimum result since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   

Regarding claim 10, Goeckel discloses the headphone arrangement of claim 1, but fails to explicitly disclose headphone arrangement of claim 1, wherein, when the ear cup is arranged to surround the ear of the user (see Goeckel, figure 1), an average distance from the waveguide output of at least one frontal waveguide to the ear canal entry of the user is at least 30%, at least 40% or at least 60% shorter than an average distance from the membrane of at least one loudspeaker, arranged within the frontal waveguide, to the ear canal entry of the user. However, it would have been obvious to any person having an ordinary skill in the art to set an average distance from the output of the scoop 12 to the ear canal entry of the user to be at least 30%, at least 40% or at least 60% shorter than an average distance from the membrane of the loudspeaker if such would produce an optimum result since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   
claim 14, Goeckel discloses the headphone arrangement of claim 1 further comprising at least two frontal waveguides (e.g. scoop 12 and a rear low acoustic guide 21) arranged within the frame (see figures 1 and 2), wherein at least one waveguide output (e.g. output of scoop 12) is configured to radiate sound towards a concha of the user's ear from a frontal direction in front of the frontal plane (see figure 1), and at least one waveguide output (e.g. output of low acoustic guide 21) is configured to radiate sound towards the concha of the user's ear from a rear direction, behind the frontal plane (see Goeckel, column 6 lines 14-35, figures 1 and 2).

Regarding claim 16, Goeckel discloses the headphone arrangement of the preceding claim 1 further comprising at least two waveguides (e.g. acoustic scoop 12 and acoustic guide 21) arranged within the frame, wherein the waveguide outputs of the two waveguides are arranged adjacent to each other to form an essentially continuous combined waveguide output along parts of the frame (see Goeckel, column 6 lines 14-33, figures 1 and 2).

Regarding claim 17, Goeckel discloses the headphone arrangement of claim 16, wherein at least one continuous combined waveguide output is arranged on parts of the frame such that the at least one continuous combined waveguide output runs approximately parallel to at least a part of a lateral contour of a perimeter of a user's pinna, when the ear cup is arranged to surround the ear of the user (see Goeckel, column 6 lines 14-33, figures 1 and 2).

Regarding claim 23, Goeckel discloses the headphone arrangement of claim 1, but fails to explicitly disclose wherein an approximated sound pressure loss IL, caused by at least one waveguide output with a cross section area smaller than a membrane area of the at least one loudspeaker within the first waveguide, is less than 0.5dB or less than 0.75dB, wherein the sound pressure loss IL is approximated as IL = 0.01*(Vd/Aw)^2 + 0.001*(Vd/Aw), wherein Vd is "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goeckel in view of Duckwall (US PUB 20190116411).
Regarding claim 18, Goeckel discloses the headphone arrangement of claim 1, but fails to explicitly disclose wherein the frame further comprises a retaining fixture that enables an attachment and removal of a removable cover in order to laterally cover the ear at least partly, when the ear cup is arranged to surround the ear of the user.
However, Duckwall in the same field of endeavor teaches that it is well known in the art provide a retaining feature (e.g. a retention padding 710) that enables an attachment and removal of a removable cover (e.g. a removable cover 700) in order to laterally cover the ear at least partly, when the ear cup is arranged to surround the ear of the user (see Duckwall, [0037]-[0039], and figure 2). Therefore it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a retaining feature as taught by Duckwall in the teachings of Goeckel so as to improve acoustic seal of the ear cup with the removable during use, and thereby further enhancing the listening experience of the user.

Regarding claim 20, Goeckel as modified by Duckwall discloses the headphone arrangement of claim 1, wherein the ear cup further comprises a cover (e.g. a padded cover 600) that is attached to the frame and laterally covers the ear at least partly when the ear cup is arranged .

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goeckel in view of Gorike (US PAT 4389542). 
Regarding claim 21, Goeckel discloses the headphone arrangement of claim 1, further comprising a cushion (e.g. cushioned ring 18) which is arranged between the frame and the user's head when the ear cup is arranged to surround the ear of the user (see figure 1), but fails to explicitly disclose: the cushion being configured to attenuate low frequency sound that propagates between the frame and the head of the user, the cushion comprising at least one of: a closed cell foam; the closed cell foam and an open cell foam; the open cell foam which is at least partly covered by a material with low air permeability; the open cell foam which is at least partly bonded to a material with low air permeability; a soft material with a volume weight of more than 50kg/m3; and a gel comprising a fluid.
However, Gorike in the same field of endeavor teaches that it is well known in the art to provide an ear cup of headphone with a cushion (e.g. ear cushion 1) that attenuates low frequency sound and made of a closed cell foam as demonstrated in column 2 lines 10-21, figures 1-3. Therefore it would have been obvious to a person having an ordinary skill in the art before the effective filing of the present invention to incorporate a cushion that attenuates low frequency sound and made of closed cell foam as taught by Gorike in the teachings of Goeckel so as to eliminate unwanted noise from within the ear cup, and thereby further improving the listening experience of the user.  

Regarding claim 22, Goeckel as modified by Gorike discloses the headphone arrangement of claim 1 further comprising a cushion (e.g. ear cushion 1) which is arranged between the frame and the user's head when the ear cup is arranged to surround the ear of the user (see Gorike, reduce acoustic reflections directed towards the ear of the user, and wherein the cushion comprises at least one of: a sound absorbing material; a sound absorbing material which is at least partly covered by a material with high air permeability; an open cell foam which is at least partly covered by a material with high air permeability; a sound absorbing fabric; and sound absorbing fibers (e.g. cushion 1 offers acoustic frictional resistance), (see Gorike, column 2 lines 22-35, figures 1-3).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goeckel in view of Ngia et al (US PUB 20090209304, hereinafter Ngia).
Regarding claim 24, Goeckel discloses the headphone arrangement of claim 1 but fails to explicitly disclose further comprising at least one microphone arranged within at least one waveguide. However, Ngia in the same field of endeavor teaches that it is well known in the art to provide a microphone (e.g. a microphone 5) within a waveguide (e.g. a waveguide 7) as demonstrated in [0046] and [0054], figure 2. Therefore it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a microphone within the waveguide as taught by Ngia in the teachings of Goeckel in order to facilitate quick detection of potential abnormal acoustic performance within the waveguide, and thereby further improving the overall efficiency of the device. 

Allowable Subject Matter
Claims 5-6, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2654.